PER CURIAM.
Appellant, Robert Bruce Jokinen, appeals a trial court order summarily denying his motion for post conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 in five separate but related cases. The trial court found that the motion, verified in December 2003 and post-marked February 2004, was untimely filed because appellant’s judgments and sentences became final on November 9, 2000. We disagree based on the record attachments to the trial court’s order, which reveal that amended sentences were ordered to be entered in three of the five cases by a stipulated order of August 2001 and that even by February 2002, the amended sentences had yet to be entered. Further, the latter order revealed that the trial court was also considering at that time whether to amend the remaining two cases not ordered for amendment by the earlier stipulated order. Appellant’s sentences therefore were subject to amendment in 2001 and 2002, such that his motion for post conviction relief was timely filed.
Therefore, we reverse and remand to the trial court to consider appellant’s claims on their merit.
STEVENSON, C.J., GUNTHER and MAY, JJ., concur.